Gulotta, J.
(dissenting). I dissent and would reverse the *69judgment, grant the petition and annul the determination of the respondent Board of Standards and Appeals.
In my opinion, the "uniqueness” of intervenor’s particular parcel has not been established in accordance with the standards set forth in Matter of Otto v Steinhilber (282 NY 71). The topographical condition upon which he relies exists generally throughout the immediate area, all of which is identically zoned. To this extent, I therefore concur in the dissenting opinion of Mr. Justice Suozzi. In light of this determination I find it unnecessary to reach any further issue.
Under the circumstances here present, the intervenor’s proper remedy lies in an application for a change of zone or in a declaratory judgment action, but not in an application for a use variance.
Hopkins, J. P., and Margett, J., concur with Shapiro, J.; Suozzi and Gulotta, JJ., dissent and vote to reverse the judgment, grant the petition and annul the determination, with separate opinions.
Judgment of the Supreme Court, Queens County, dated May 17, 1977, affirmed, with one bill of $50 costs and disbursements.